Plaintiff suffered injury when he slipped and fell on the wet floor of defendant’s restaurant, of which he was a patron. The jury awarded him damages in the sum of $8,000, and defendant appeals. The plaintiff had suffered a prior accident to the same leg, but the charge of the court limited consideration of damages to the results of the later accident to which proof had been directed. Judgment and order denying defendant’s motion for a new trial affirmed, with costs. No opinion. Hagarty, Davis and Close, JJ., concur; Carswell and Adel, JJ., dissent *845and vote for reversal and a new trial unless plaintiff stipulates to reduce the amount of the verdict to $4,000, being of opinion that the finding that the injury to the knee was due solely to this accident is against the weight of the evidence.